 


EXHIBIT 10.1


SEPARATION AGREEMENT AND RELEASE

     THIS SEPARATION AGREEMENT AND RELEASE (the "Agreement") made and entered
into by and between ROBERT O. BRATTON (the "Executive") and FIRST CHARTER
CORPORATION, a North Carolina corporation ("First Charter") (collectively
defined and referred to as the "Parties");

WITNESSETH:

     WHEREAS, since in or about 1983, Executive has been and is currently
employed by First Charter as Executive Vice President, Chief Financial Officer
and Treasurer, having previously been employed by First Charter in various other
capacities from June 1974 to 1983, and is highly knowledgeable about the
business and operations of First Charter, the banking industry and its
customers;

     WHEREAS, Executive has indicated his desire to voluntarily retire from
First Charter, effective March 31, 2005;

    WHEREAS, despite any provisions to the contrary contained in Executive's
December 19, 2001 Employment Agreement between Executive and First Charter (the
"Employment Agreement"), and in light of Executive's 30+ prior years of service
and leadership with First Charter, First Charter desires generally to provide
Executive with those contractual severance payments and benefits that he
otherwise would have been entitled to receive under paragraph 4 of that
Employment Agreement as if separating after an internal or external change of
control and/or termination without cause;

    WHEREAS, First Charter and Executive desire to enter into this Agreement to
conclude their employment relationship, provide for an orderly transition of
Executive's responsibilities and resolve all matters by and among them,
including but not limited to, any matters relating to Executive's employment
relationship with and separation from First Charter;

     WHEREAS, the Parties acknowledge and agree that this Agreement is supported
by valuable consideration and is entered into voluntarily by the Parties;

     NOW, THEREFORE, in exchange for the promises and mutual covenants contained
in this Agreement, the Parties, intending legally to be bound, agree as follows:

     1.         Transition and Separation from Employment.  The Parties agree
that Executive's transition from his role as Executive Vice President, Chief
Financial Officer and Treasurer with First Charter shall start on February 1,
2005 (the "Transition Date").  Despite Executive's transition from his position,
the Parties further agree that following Executive's signing of this Agreement,
and provided all conditions of this Agreement are met by Executive, after the
Transition Date, Executive shall: (a) continue to be employed by First Charter
as Executive Vice President, Chief Financial Officer and Treasurer for a period
through March 16, 2005, and (b) voluntarily relinquish his duties and
responsibilities as Chief Financial Officer and Treasurer but continue to be
employed by First Charter as Executive Vice President for a period beginning
March 17, 2005 through March 31, 2005, upon which Executive's official

--------------------------------------------------------------------------------

employment with First Charter shall end, effective March 31, 2005 (the
"Separation Date") (collectively defined and referred to as the "Transition
Period").

     The Parties agree that during the Transition Period, Executive will
reasonably cooperate with First Charter in the completion of quarterly financial
records and the transition of his position responsibilities during regular
business hours, including but not limited to work on other specific project
assignments and transition issues that may arise with respect to subject matters
that are within the current scope of his job duties, responsibilities and
expertise. 

     The Parties expressly acknowledge and agree that this Agreement is and will
be enforceable and First Charter will be in compliance with this provision 1
provided Executive is paid his applicable regular compensation and benefits
through March 31, 2005, whether or not he is actually required to perform
complete, full-time services for First Charter during the Transition Period. 
Except for Executive's opportunity to obtain continuation medical coverage as
allowed by and pursuant to COBRA or as otherwise set forth in provision 7 below,
Executive's rights to his regular salary and benefits shall cease effective
March 31, 2005, except that Executive shall not forfeit any vested deferred
compensation benefits as set forth below, or vested 401(k), pension or stock
benefits earned by him during his employment with First Charter, if any. 

     Executive and First Charter further acknowledge and agree that except for
Executive's confidentiality, return of records and covenant not to compete
obligations under the Employment Agreement, which confidentiality and covenant
not to compete obligations shall continue to remain in full force and effect,
(a) the Employment Agreement shall be terminated effective March 31, 2005, and
shall be of no further force and effect; and (b) any and all past and ongoing
respective obligations between the Parties under the Employment Agreement
(including obligations that would otherwise survive the termination or end of
such Employment Agreement), are hereby terminated and forever released,
acquitted and discharged.  Executive further acknowledges and agrees that a
breach by him of such confidentiality, return of records and covenant not to
compete obligations shall constitute a breach by him of this Agreement.

     2.         Nature of Separation.  The Parties agree that the end of the
employment relationship between the Parties shall be treated as a voluntary
retirement in the personnel records of First Charter.

     3.         Paid Time Off.  Regardless of whether Executive signs this
Agreement, Executive shall receive payment for all unused PTO days as of March
31, 2005, payable by First Charter to Executive in a lump sum amount on or
before the next available payday following March 31, 2005, less appropriate
deductions required by law for the payment of wages, including for state and
federal taxes and FICA.  The Parties acknowledge and agree that his current
accrued, unused PTO balance for 2005 as of the date this Agreement was presented
to Executive was and is twenty-six (26) days.  The Parties further acknowledge
that First Charter will report such payment as W-2 income for the applicable tax
year in which it is received.  In addition, Executive will not accrue and will
not be entitled to receive any additional PTO days during any period that he is
receiving severance payments under this Agreement.

     4.         Expense Reimbursement. Regardless of whether Executive signs
this Agreement, the Parties agree that the total expense reimbursements due
Executive for reasonable

2

--------------------------------------------------------------------------------

 and authorized expenses incurred by him during his employment with First
Charter through March 31, 2005 but not yet reimbursed to him shall be payable by
First Charter to Executive on the next available payday following March 31, 2005
and the submission of appropriate receipts and other reimbursement information
from Executive to First Charter concerning the same, whichever is later.

     5.         Incentive Compensation Payment.  Regardless of whether Executive
signs this Agreement, the Parties agree that First Charter shall pay Executive
his regular 2004 Annual Incentive Plan payment in accordance with the terms and
conditions of such plan, payable by First Charter to Executive in a lump sum
amount at the same time and in the same manner as all other 2004 Annual
Incentive Program payments are made by First Charter to other executives, less
appropriate deductions required by law for the payment of wages, including for
state and federal taxes and FICA.  The Parties further agree that despite any
terms and conditions of such plan to the contrary, Executive's separation from
employment with First Charter will not result in a forfeiture of the 2004 Annual
Incentive Plan amounts set forth in this provision 5.

     6.         Effect of Separation on Existing Benefits.  Except as otherwise
set forth in provision 7 below, Executive shall cease to be an active
participant in First Charter's benefit programs effective as of the date of his
separation from employment with First Charter on March 31, 2005, and Executive
shall no longer be eligible to receive other perquisite benefits from First
Charter following such separation date. In addition, following Executive's
separation from his employment with First Charter, Executive's rights to
continue any benefits that he formerly received under First Charter's benefit
plans, to convert any such benefits to personal policies, or to receive any
vested or accrued benefits under those plans will be governed by the applicable
plan documents and law. 

     7.         Severance Payments and Benefits.   In exchange for the release
set forth in provision 12 below and the other terms and conditions of this
Agreement, First Charter will provide Executive with the following severance
payments and benefits:

>       a.         Severance Pay.  First Charter agrees that following the
> Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, First Charter shall pay severance to Executive in the equivalent
> total pre-withholding/deduction amount of $658,756.80, payable in
> seventy-eight (78) equal bi-weekly, pre-withholding/deduction installments of
> $8,445.60 each for a period of thirty-six (36) months (April 1, 2005 through
> March 31, 2008), beginning on the next regular payday after the Effective Date
> of this Agreement or the Separation Date, whichever is later (the "Payment
> Period").  All payments to Executive pursuant to this provision 7.a. shall be
> made by First Charter via direct deposit on the same dates as First Charter's
> regular, bi-weekly payroll for its active, salaried employees, less
> appropriate deductions required by law for the payment of wages, including for
> state and federal taxes and FICA. The Parties further agree that First Charter
> shall pay the severance payments to Executive or, in the event of Executive's
> death, to his estate or legal representative, in accordance with the above
> terms, regardless of whether Executive subsequently dies or obtains other
> employment not otherwise in violation of the confidentiality, covenant not to
> compete and other post-employment obligations set forth or referenced in this
> Agreement during the Payment Period.

3

--------------------------------------------------------------------------------

>       b.         Health/Dental Insurance Benefits.   First Charter agrees that
> during the Payment Period following the Effective Date of this Agreement (as
> defined in provision 19 below), and provided all conditions of this Agreement
> are and continue to be met by Executive,  First Charter will continue to
> provide to Executive those general group health/dental benefits that he
> received and/or in which he participated with First Charter immediately prior
> to his separation as an employee from First Charter (including coverage for
> Executive's eligible dependents to the extent such coverage is provided by
> First Charter for or is available to its then employees generally), provided
> such continued participation is possible under the terms and provisions of
> such plans and programs.  In the event that participation in any such plan or
> program is barred during the Payment Period, and provided all conditions of
> this Agreement are and continue to be met by Executive, First Charter shall
> arrange to provide Executive and his eligible dependents with health/dental
> insurance benefits at First Charter's expense for the Payment Period, with
> such benefits being substantially similar to those which Executive would
> otherwise have been entitled to receive under such plans and programs from
> which his continued participation is barred.  However, in no event will
> Executive receive from First Charter such health/dental insurance benefits if
> and to the extent Executive receives comparable insurance benefits from any
> other source.
> 
>       In addition, the Parties further agree that following the end of the
> Payment Period, Executive and/or his eligible dependents will be offered the
> opportunity to obtain continuation medical coverage as allowed by and pursuant
> to COBRA.
> 
>       c.         Life/Disability Insurance Benefits.   First Charter agrees
> that during the Payment Period following the Effective Date of this Agreement
> (as defined in provision 19 below), and provided all conditions of this
> Agreement are and continue to be met by Executive,  First Charter will
> continue to provide to Executive at First Charter's expense those general
> group life insurance, supplemental life insurance, and supplemental disability
> benefits that he received and/or in which he participated with First Charter
> immediately prior to his separation as an employee from First Charter
> (including coverage for Executive's eligible dependent spouse at Executive's
> sole expense to the extent that such coverage is provided by First Charter for
> or available to its then employees generally), provided such continued
> participation is possible under the terms and provisions of such plans and
> programs.  In the event that participation in any such plan or program is
> barred during the Payment Period, and provided all conditions of this
> Agreement are and continue to be met by Executive, First Charter shall arrange
> to provide Executive with life insurance benefits at First Charter's expense
> for such time period, with such benefits being substantially similar to those
> which Executive would otherwise have been entitled to receive under such plans
> and programs from which his continued participation is barred.
> 
>       d.         Pay in Lieu of Bonus.  First Charter agrees that following
> the Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, First Charter shall pay Executive a total pre-withholding amount of
> $177,783.54 in lieu of his regular Annual Incentive Plan payment as if he had
> continued working for First Charter through March 31, 2008 and been actively
> employed as of the applicable Plan payment dates, payable in

4

--------------------------------------------------------------------------------

> three (3) separate, annual lump sum amounts of $59,261.18 each at the same
> time as regular 2005, 2006 and 2007 Annual Incentive Program payments are or
> would have been made by First Charter to other executives, less appropriate
> deductions required by law for the payment of wages, including for state and
> federal taxes and FICA. 
> 
>      e.         Deferred Compensation.  The Parties agree that following the
> date of Executive's separation from First Charter on March 31, 2005, Executive
> shall cease to be an active participant in the awards and other benefits
> under: (1) First Charter's Amended and Restated Supplemental Agreement for
> Deferred Compensation with Executive dated December 19, 2001 (the "SERP"), and
> (2) First Charter's Option Plan Trust Deferred Compensation Plan (the "OPT"). 
> The Parties further agree that Executive will not accrue any additional
> awards, credits, contributions or benefits under the SERP or the OPT following
> March 31, 2005.  Executive's rights to, and First Charter's obligations
> concerning, vested benefits that Executive has accrued under the SERP and the
> OPT through March 31, 2005 and distributions to Executive arising under the
> same shall be governed by and made in accordance with the terms and conditions
> of such plans and applicable law.  
> 
>       f.          Stock Options.  First Charter agrees that following the
> Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, the vesting of any current unexercised, non-vested options
> previously granted to Executive by First Charter in accordance with the terms
> of First Charter's Omnibus Stock Option Award Plan and First Charter's
> Comprehensive Stock Plan (collectively, the "Share Options") shall be
> accelerated, and all such unexercised, non-vested options shall automatically
> and fully vest, effective March 31, 2005.  In addition, Executive and First
> Charter agree that except as otherwise set forth in this provision 7.f., the
> Share Options remain subject to, and governed by, those certain rules and
> restrictions of the First Charter Omnibus Stock Option Award Plan and First
> Charter's Comprehensive Stock Plan, as applicable, as such plans may be
> amended from time to time.
> 
>       Executive acknowledges and agrees that as set forth in First Charter's
> Omnibus Stock Option Award Plan and First Charter's Comprehensive Stock Plan
> documents, if he desires, Executive will be required to exercise all
> outstanding, non-lapsed vested stock options with First Charter within ninety
> (90) days following his separation from employment with the Company, effective
> March 31, 2005.   In addition, a schedule listing the outstanding, non-lapsed
> stock options granted to Executive under any First Charter stock option award
> agreement, First Charter's Omnibus Stock Option Award Plan, First Charter's
> Comprehensive Stock Plan, or otherwise prior to March 31, 2005 is attached as
> Exhibit A. 
> 
>       g.         Outplacement.  First Charter agrees that following the
> Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, First Charter shall provide Executive with individual, "Key
> Executive Service" outplacement services by and through Right Management
> Consultants (see www.right.com) as coordinated through First Charter's Human
> Resources Department.  A general outline of such "Key Executive

5

--------------------------------------------------------------------------------

> Service" program will be separately provided to Executive for Executive's
> reference.  Such outplacement services, once initiated and begun by Executive
> as described below, shall be made available to Executive for a period of up to
> twelve (12) months or until Executive accepts or begins other work or becomes
> otherwise employed (excluding self-employment), whichever is earlier.  In
> addition, unless otherwise later agreed to by First Charter's CEO in writing,
> Executive may initiate participation in this program at any time before the
> end of his 36-month Payment Period.  First Charter and Executive agree that
> the expenses for the outplacement agency services set forth in this provision
> 7.g. shall be paid directly to the agency by First Charter.  First Charter and
> Executive further agree that all outplacement services and expenses must be
> reviewed and approved by First Charter Human Resources prior to payment.
> 
>      h.         Club/Member Fees.  First Charter agrees that following the
> Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, First Charter shall continue to pay and/or reimburse Executive for
> Executive's general membership dues, fees and assessments related to
> Executive's membership in Cabarrus Country Club and the Concord Sports Center
> during the Payment Period, less applicable deductions required by law.  The
> Parties acknowledge and agree that such continued, authorized payments for
> general membership dues, fees and assessments shall not include any payments
> or reimbursements for service charges, dining charges, donations, golf fees
> and other expenses related to such memberships.  In addition, Executive
> acknowledges and agrees that following the end of the Payment Period, First
> Charter shall cease to make payments and reimbursements for, to and on behalf
> of Executive for Executive's general membership dues, fees and assessments and
> any other expenses or charges related to Executive's membership in such
> clubs. 
> 
>       i.          Equipment.  First Charter agrees that following the
> Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, First Charter shall allow Executive to retain possession of First
> Charter's laptop computer and Palm Pilot currently issued to him, provided
> that such equipment is reviewed by First Charter's IT Department to remove all
> confidential and/or proprietary First Charter documents, information and data
> prior to Executive final Separation Date.  Moreover, Executive further agrees
> that the permanent transfer and continued use of such equipment is expressly
> contingent on Executive's continuing to abide by his return of records and
> confidentiality obligations set forth or referenced in this Agreement.
> 
>       j.          Other Transition Benefits.  First Charter agrees that
> following the Effective Date of this Agreement (as defined in provision 19
> below), and provided all conditions of this Agreement are and continue to be
> met by Executive, Executive shall continue to have the use of the GMC Yukon
> owned by First Charter and currently used by Executive (the "Company Car")
> through August 1, 2005 or such time that Executive purchases a personal
> vehicle, whichever is earlier (the "Car Return Date").  Executive agrees that
> he shall return the Company Car to First Charter on or within five (5) days
> following the Car Return Date.  Executive also acknowledges and agrees that,
> unless otherwise authorized by the First Charter CEO for specified First
> Charter business, his

6

--------------------------------------------------------------------------------

> authorization for travel and other expenses associated with the use of the
> Company Car shall be discontinued as of March 31, 2005.  In addition, First
> Charter agrees that following the Effective Date of this Agreement (as defined
> in provision 19 below), and provided all conditions of this Agreement are and
> continue to be met by Executive, First Charter shall pay Executive $50,625 in
> lieu of providing continued Company Car use and other general allowances and
> senior management benefits to executive during the remaining Payment Period,
> payable in a lump sum amount on or within fifteen (15) days following: (1)
> Executive's separation from First Charter on March 31, 2005, or (2) the
> Effective Date of this Agreement, whichever is later, less appropriate
> deductions required by law for the payment of wages, including for state and
> federal taxes and FICA. 
> 
>      k.         Tax Penalty Protection.  First Charter agrees that following
> the Effective Date of this Agreement (as defined in provision 19 below), and
> provided all conditions of this Agreement are and continue to be met by
> Executive, in the event a determination is made by legislation, regulation,
> ruling or administrative or court decision to Executive or First Charter that
> the aggregate amount of any payment made to Executive under this Agreement and
> any other payment to or for the benefit of Executive in the nature of
> compensation whereby the receipt of which is contingent on a change in control
> of First Charter as defined by the Internal Revenue Code of 1986, as amended
> (the "Code") constitute "excess parachute payments" as defined in Code
> Sections 280G and 4999 (as well as any successor provisions or similar
> sections thereof), Executive shall be entitled to receive from First Charter,
> in addition to and separate from any other amounts payable under this
> Agreement, a lump sum payment equal to 100% of any imposed and determined
> excise tax under Code Section 4999, plus an amount equal to the federal and
> state income tax, FICA, and Medicare taxes (based upon Executive's projected
> marginal income tax rates) on such lump sum payment, if and as applicable. 
> The amounts under this provision 7.k. shall be paid to Executive as soon as
> may be practicable after such final determination is made.  First Charter and
> Executive further agree to mutually and reasonably determine whether or not
> such excise tax determination has occurred or whether any appeal to such
> determination should be made. 

      8.         No Other Payments or Benefits.  Except for the payments
described above in this Agreement and Executive's general right to elect certain
coverage continuation under COBRA, Executive acknowledges that he is not
entitled to any additional wages, pay, payments, bonuses, incentive pay,
commissions, compensation, severance pay, stock options, deferred compensation,
dividends, PTO pay, vacation pay, sick pay, sick reserve pay, consideration or
benefits of any kind from First Charter, including but not limited to any
severance, change in control or other payments to Executive under the Employment
Agreement, except that Executive shall not forfeit any vested deferred
compensation, 401(k), pension or stock benefits earned by him during his
employment with First Charter, if any. 

     9.         Ongoing Obligations.  Executive hereby acknowledges and agrees
that in addition to the obligations set forth in this Agreement, following his
separation from employment with First Charter, Executive shall continue to honor
all return of records and applicable, post-employment confidentiality, conflict
of interest and non-compete obligations previously agreed to by him with First
Charter in the Employment Agreement or otherwise, and/or in accordance with
applicable federal or state law, and that such obligations shall continue

7

--------------------------------------------------------------------------------

to remain in full force and effect for the relevant term for each.  Executive
also acknowledges and agrees that any breach by him of such obligations shall be
deemed to be a breach by Executive of this Agreement, which shall allow
additional remedies in accordance with provision 15 below.

     10.       Return of Documents/Data.  Executive acknowledges and agrees
that: (1) all files, customer records, customer lists, research and development
data, manuals, letters, contracts, agreements, proposals, notes, notebooks,
records (including all computer and electronic records), reports, memoranda and
all other First Charter materials, documents and data used, prepared or
collected by Executive as part of his employment with First Charter, in whatever
form, and (2) all Confidential Information (as defined in the Employment
Agreement) and records containing any Confidential Information that came into
his possession while an employee of First Charter, whether prepared by Executive
or others, are and will remain the property of First Charter.  Upon the end of
his employment with First Charter, Executive will return and make available to
First Charter prior to the last day of Executive's employment all such documents
and information, as well as all documents and other materials of any kind that
constitute or contain any Confidential Information, in Executive's possession or
control, regardless of how stored or maintained, including all originals, copies
and compilations and all information stored or maintained on computer, tapes,
discs or any other electronic or other form of technology.

     11.       Reasonableness.  Executive acknowledges and agrees that during
his tenure with First Charter for the past 30+ years, he has had access to
comprehensive long-term strategy and confidential business data for First
Charter throughout its operations.  Executive agrees that the restrictions
placed upon him by provision 9 of this Agreement are reasonable given the nature
of his current position with First Charter, the area in which First Charter
markets its products and services, and the consideration provided by First
Charter to Executive pursuant to the Employment Agreement and this Agreement, as
applicable.  Specifically, Executive acknowledges and agrees that the length of
the covenant not to compete and other restricted activities set forth in the
Employment Agreement are reasonable and that the defined competitive activity
and restricted territory are reasonable.   Accordingly, Executive agrees not to
contest the validity or enforceability of provision 9 of this Agreement or the
non-compete requirements contained in the Employment Agreement, and agrees that
if any court or arbitration panel should hold any provision of those sections to
be unenforceable, the remaining provisions will nonetheless be enforceable
according to their terms.  Further, if any provision or subsection of the
non-compete requirements in the Employment Agreement is held to be overbroad as
written, Executive agrees that a court or arbitration panel should view such
provisions and subsections as separable and uphold those separable provisions
and subsections deemed to be reasonable. 

      The restrictions and obligations in provision 9 of this Agreement and the
non-compete requirements contained in the Employment Agreement shall survive
Executive's last day of employment with First Charter and shall be in addition
to any restrictions imposed upon Executive by statute or at common law.  The
Parties further acknowledge and agree that the restrictions and obligations in
provision 9 of this Agreement and the non-compete requirements contained in the
Employment Agreement shall continue to be enforceable regardless of whether
there is a subsequent dispute between the Parties concerning any alleged breach
of this Agreement.

8

--------------------------------------------------------------------------------

     12.       Release.  In exchange for the severance payments and other
benefits set forth in provision 7 above and the other terms and conditions of
this Agreement, Executive, for himself, his heirs, executors, legal
representatives, administrators, successors and assigns, hereby fully releases,
discharges and covenants not to sue First Charter, First Charter Bank, First
Charter Insurance Services, First Charter Realty Investment, First Charter
Brokerage Services, FCNB Real Estate, Inc., and all subsidiary and affiliate
companies of such entities, as well as such entities' respective officers,
directors, trustees, employees, agents, predecessors, successors and assigns
(collectively, the "Releasees"), of and from any and all claims, actions,
lawsuits, damages, administrative charges, or demands of any kind whatsoever,
whenever or wherever they arose, including but not limited to any claims that
Executive has, may have or may have had at the time of or prior to his execution
of this Agreement arising out of or related to: (a) Executive's entering into
this Agreement; (b) Executive's prior employment relationship with First Charter
or any other Releasee; (c) Executive's separation from employment with First
Charter; (d) Executive's prior Employment Agreement; (e) any claims for breach
of contract, implied or express, impairment of economic opportunity, intentional
or negligent infliction of emotional distress, prima facie tort, defamation,
libel, slander, negligent termination, wrongful discharge, or any other tort,
whether intentional or negligent; (f) any claims arising under Title VII of the
Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000(e), et seq.; the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq.;
the Civil Rights Act of 1866, 1870, and 1971, 42 U.S.C. § 1981, et seq.;  the
Civil Rights Act of 1991, Publ. L. No 102-166, 105 Stat. 1071-1100; the Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq.; the
Consolidated Omnibus Budget Reconciliation Act ("COBRA"), 29 U.S.C. § 1161 et
seq.; the Americans With Disabilities Act, 42 U.S.C. § 12191 et seq.; the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101 et seq.; the United States
Constitution and any state constitution; and all applicable rules and
regulations under such acts, statutes and constitutions; (g) any claims arising
under the common law of any state, including but not limited to, the North
Carolina Handicapped Persons Protection Act, N.C.G.S. § 168A-1 et seq.; the
North Carolina Wage and Hour Act, N.C.G.S. § 95-25.1 et seq.;the North Carolina
Retaliatory Employment Discrimination Act, N.C.G.S. § 95-240 et seq.; the North
Carolina Workers' Compensation Act, N.C.G.S. § 97-1 et seq.; and the North
Carolina Equal Employment Practices Act, N.C.G.S. § 143-422.2; and (h) all other
federal, state and local civil rights acts, regulations, and orders relating to
any term, condition, or termination of employment, whether under tort or
contract, or under statute or otherwise.  Executive further agrees not to file,
institute or pursue any lawsuit, claim or administrative action against the
Releasees relating to those claims.

     The Parties, however, agree that this release shall not: (i) include any
claims relating to the obligations of First Charter under this Agreement; (ii)
affect Executive's vested and accrued rights as a participant in any vested
deferred compensation, 401(k), pension or stock benefits of First Charter; or
(iii) affect any rights or claims that may arise out of events occurring after
the date this Agreement is signed.  The Parties further expressly understand and
agree that this release is and shall continue to be enforceable regardless of
whether there is a subsequent dispute between the Parties concerning any alleged
breach of this Agreement.

     13.       Agreement Confidentiality.  The Parties agree that the terms of
this Agreement, including the amounts of any payments made as outlined in
provision 7 above, shall remain

9

--------------------------------------------------------------------------------

confidential.  The Parties, however, agree that: (a) First Charter may disclose
the terms of this Agreement to officers, directors and management level
employees of First Charter and First Charter Bank, to professionals representing
them, to their insurance agents and carriers, and to affiliates and employees of
the same with a need to know or in order to give effect to this Agreement; and
(b) Executive may disclose the terms of this Agreement to his spouse, children,
accountant or tax return preparer to the extent necessary in preparing his tax
returns or to receive relevant tax advice, and attorney in a legally recognized
privileged communication, provided that such third parties comply with the
confidentiality requirements set forth above.  In addition, the Parties agree
that they are permitted to disclose the terms of this Agreement to the IRS, the
North Carolina Department of Revenue, and other applicable state departments of
taxation, if necessary, and as otherwise required by law.  The Parties further
agree that First Charter may also disclose the terms of this Agreement in its
proxy statements or other public securities filings as required by law.

     Executive agrees that he shall be responsible for any disclosure of the
terms of this Agreement by his spouse, children, accountant, tax return preparer
or attorney contrary to the terms of this provision as though such disclosures
were made by him.  Executive further acknowledges and agrees that this provision
13 is a material provision of the Agreement and that any breach by him or the
individuals to whom he disclosed information regarding this Agreement of this
provision 13 shall be deemed to be a breach by Executive of the Agreement.

     14.       Cooperation/Community Support.  Executive agrees to cooperate
with and provide assistance to First Charter and its legal counsel in connection
with any present or future litigation (including arbitration or administrative
hearings) or investigation affecting First Charter in which, in the reasonable
judgment of First Charter's counsel, Executive's assistance or cooperation is
needed.  Executive shall, when requested by First Charter, provide testimony or
other assistance and shall travel at First Charter's request in order to fulfill
this obligation.  Provided, however, that, in connection with such litigation or
investigation, First Charter shall attempt to accommodate Executive's schedule,
shall provide him with reasonable notice in advance of the times in which his
cooperation or assistance is needed, and shall reimburse Executive for any
reasonable expenses incurred in connection with such matters.  In addition,
during the Payment Period outlined in provision 7.a. above, Executive agrees to
provide limited assistance to First Charter in answering questions that may
arise relating to business activities previously performed by Executive for
First Charter.

     Executive further agrees that during the Payment Period set forth in
provision 7.a. above, he will not make or cause others to make, whether in
writing or orally, disparaging statements with respect to First Charter, or its
subsidiaries, affiliate companies, businesses, officers or employees, and that
he will maintain a publicly cordial relationship with First Charter and its
employees in his conversations with employees, customers, the
financial/insurance services community and other third party individuals.  First
Charter, in turn, agrees that during the Payment Period set forth in provision
7.a. above, the current individuals within First Charter's Senior Executive Team
will not make or cause others to make, whether in writing or orally, disparaging
statements with respect to Executive or his prior employment with First Charter,
and that such Senior Executive Team members shall maintain a publicly cordial
relationship with Executive in their conversations with employees, customers,
the financial/insurance services community, and other third parties. 

10

--------------------------------------------------------------------------------

     Despite the above, and except as otherwise set forth in this provision 14
below, the Parties agree that nothing in this provision 14 shall be deemed to
interfere with Executive's ordinary and regular rights as a shareholder of First
Charter, including but not limited to Executive's right to engage in appropriate
communications with the Board of Directors of First Charter regarding general
issues affecting Executive's status and rights as a shareholder.However,
Executive agrees that in consideration of the severance payments and other
benefits outlined in provision 7 above, the definition of "Competitive Activity"
contained in his Employment Agreement as referenced in provision 9 shall also
include: (a) acquiring, offering to acquire, or agreeing to acquire, directly or
indirectly and/or in concert with others, by purchase or otherwise, more than
one percent of the outstanding voting securities of First Charter or direct or
indirect rights to acquire more than one percent of the outstanding voting
securities of First Charter, or any assets of First Charter; or (b) directly or
indirectly and/or in concert with others making any public announcement with
respect to, submitting a proposal for, or offering of (with or without
conditions) any of the actions prohibited in subpart (a) above of this provision
14.

      15.       Breach.  Executive agrees to submit to the jurisdiction of the
courts of North Carolina and agrees that, in the event of any breach or
threatened breach of provisions 9-14 of this Agreement by Executive, First
Charter shall be entitled to an injunction, without bond, restraining such
breach.  In addition, Executive and First Charter agree that the prevailing
party in any legal action to enforce the terms of this Agreement, including but
not limited to provisions 9-14 above, shall be entitled to costs and attorneys'
fees relating to any such proceeding, but nothing herein shall be construed as
prohibiting the Parties from pursuing other remedies available to them for any
breach or threatened breach. 

     Moreover, Executive also agrees that if Executive breaches any of
provisions 9-14 above, Executive shall be required to refund to First Charter
and First Charter shall be entitled to recover of Executive 75% of the amount of
severance pay already paid to or on behalf of Executive by First Charter under
provision 7.a of this Agreement at the time of the breach, if any, and Executive
shall forfeit at the time of the breach the right to any additional future
severance pay, health, dental and life insurance benefits, or other payments or
benefits under provisions 7.a., 7.b., 7.c., 7.d., 7.g., 7.h. or 7.k. of this
Agreement.  In such case, Executive and First Charter agree that the obligations
contained in provisions 9 - 14 of this Agreement shall remain valid and
enforceable based on the consideration actually provided.  Moreover, Executive
agrees that in the event of any such breach, First Charter shall be entitled to
costs and reasonable attorneys' fees relating to any proceeding to enforce or
collect a refund of the amounts set forth in this provision.

     16.       Responsibility for Taxes.  The Parties agree that First Charter
will report the above Transition Period compensation and severance pay/benefits
under provisions 7.a.-7.e. and 7.h.-7.k. as W-2 income for the applicable tax
year(s) in which it they are received and/or legally accounted as taxable
income, if and as required by law.  Executive understands and agrees that except
as otherwise noted in provision 7.k. above, he is responsible for any federal or
state tax liability, penalties, interest, tax payments or tax judgments against
him that could arise as a result of this Agreement.  In addition, Executive
agrees that he has had the opportunity to consult with his own, independent
accountant and/or counsel regarding any and all tax issues related to this
Agreement.  Executive also agrees that First Charter, the Releasees, and their
respective officers, employees, accountants, attorneys and agents are in no way
indemnifying or making any

11

--------------------------------------------------------------------------------

representation, statement or guarantee to Executive as to his past, current or
future tax liability or the ultimate position that the IRS or any applicable
state tax agency may take with respect to the tax treatment of such prior or
future wages, payments, compensation and benefits, including those payments and
provision set forth in provision 7 of this Agreement.

     17.       Acknowledgment by Executive.  First Charter specifically advises
Executive to consult a lawyer before signing this Agreement concerning the terms
of this Agreement and his rights under the Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.  Executive acknowledges that he has carefully read this
Agreement, that he knows and understands the contents of this Agreement, that he
has had ample opportunity to review the terms of this Agreement, that he is
under no pressure to execute this Agreement, that he has consulted with or had
the opportunity to consult with a lawyer regarding this Agreement, and that he
executes this Agreement of his own free will.  

     18.       Waiting Period.  Executive hereby acknowledges and understands
that after receiving this Agreement from First Charter, he shall have at least
twenty-one (21) days to consider signing this Agreement, and is further aware of
his right to consult with an attorney prior to signing this Agreement.  By
signing this Agreement, Executive acknowledges his right to consider whether to
sign this Agreement for a period of at least twenty-one (21) days.  If Executive
elects not to take twenty-one (21) days to sign this Agreement, Executive
acknowledges that the period of time used by him prior to signing this Agreement
was ample time to consider and review this Agreement, it being expressly
understood that First Charter is imposing no requirement or duress on Executive
to take less than twenty-one (21) days to consider signing this Agreement.  If
Executive does not sign this Agreement within twenty-one (21) days of
presentation by First Charter, he further acknowledges that First Charter has
the option to withdraw its offer set forth in this Agreement.

     19.       Revocation Rights.  Executive acknowledges and understands that
he shall have seven (7) days from the date this Agreement is signed by him to
revoke this Agreement, if he so chooses, by advising First Charter in writing of
the revocation.  Any such revocation of this Agreement must be in writing,
signed by Executive, and delivered to Ms. Laura Blalock, Executive Vice
President, Human Resources, First Charter Corporation, P.O. Box 37937,
Charlotte, North Carolina 28237-7937.  However, Executive acknowledges that the
severance payments and other benefits outlined in provision 7 above will not
become payable until: (a) First Charter has received a signed copy of this
Agreement from Executive; and (b) the 7-day revocation period has passed without
Executive's revocation.  Otherwise, if this Agreement is not revoked within
seven (7) days from the signing of this Agreement by Executive, it shall become
effective and enforceable as to all Parties on the eighth day following the
signing of this Agreement by all Parties (the "Effective Date"). 

     20.       Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of Executive, First Charter and its respective successors,
assigns, heirs and personal representatives; provided, that Executive may not
assign any of his rights, title or interest in this Agreement.  The Parties,
however, agree that nothing in this Agreement shall preclude (a) Executive from
designating a beneficiary and/or trust to receive any benefit payable upon
Executive's death, or (b) the executors, administrators or other legal
representatives of Executive or Executive's estate from assigning any rights
hereunder to the person or persons entitled

12

--------------------------------------------------------------------------------

thereunto.   Executive further acknowledges and agrees that in the event of the
transfer and/or assignment of this Agreement to a successor or assignee of First
Charter, this Agreement shall remain valid and be fully enforceable by such
entity.  As used in this Agreement, "First Charter" shall mean First Charter as
defined herein and any successor to its business and/or assets as aforesaid that
expressly assumes the obligations of this Agreement or that otherwise becomes
bound by the terms and provisions of this Agreement by operation of law.

     21.       No Admissions.  This Agreement does not constitute any admission
by First Charter or the Releasees of any violation by them of any contract,
agreement, plan, statute, ordinance, constitutional provision or other law, and
this Agreement shall in no manner be deemed an admission, finding, or indication
for any purpose whatsoever that First Charter or the Releasees have at any time,
including the present, committed any unlawful acts against Executive or treated
him unfairly or improperly in any way, and Executive further understands and
acknowledges that First Charter enters into this Agreement solely to resolve all
matters between the Parties in an amicable fashion.

      22.       Governing Law.  The Parties agree that this Agreement shall be
deemed to be a contract made under, and for all purposes shall be governed by
and construed in accordance with, the internal laws and judicial decisions of
the State of North Carolina, except as superseded by federal law. 

     23.       Dissolution or Merger.  In the event that First Charter
consolidates or merges into or with, or transfers all or substantially all of
its assets to, another entity, and such other entity assumes this Agreement, the
term "First Charter" as used herein shall mean such other entity, and the
Parties agree that this Agreement shall continue in full force and effect
without any further action on the part of either First Charter, its successor or
assign, or Executive.

     24.       Waiver of Breach.  No waiver of any breach of this Agreement
shall operate or be construed as a waiver of any subsequent breach by any
party.  No waiver shall be valid unless in writing and signed by the party
waiving any particular provision.

    25.       Severability.   The Parties understand and agree that every
provision of this Agreement is severable from each other provision of this
Agreement.  Thus, the Parties agree that if any part of the covenants or
provisions contained in this Agreement is determined by a court of competent
jurisdiction or by any arbitration panel to which a dispute is submitted to be
invalid, illegal or incapable of being enforced, then such covenant or
provision, with such modification as shall be required in order to render such
covenant or provision not invalid, illegal or incapable of being enforced, shall
remain in full force and effect, and all other covenants and provisions
contained in this Agreement shall, nevertheless, remain in full force and effect
to the fullest extent permissible by law.  The Parties further agree that, if
any court or panel makes such a determination, such court or panel shall have
the power to reduce the duration, scope and/or area of such provisions and/or
delete specific words and phrases by "blue penciling" and, in its reduced or
blue penciled form, such provisions shall then be enforceable as allowed by law.

    26.       Counterparts.  This Agreement may be executed in duplicate
counterparts, each of which shall be deemed an original and all of which shall
constitute but one and the same instrument.

13

--------------------------------------------------------------------------------

      27.       Entire Agreement.  Except as otherwise set forth in this
Agreement, this Agreement constitutes the entire agreement among the Parties
pertaining to the subject matter contained herein and supersedes any and all
prior and contemporaneous agreements, representations, promises, inducements and
understandings of the Parties.  This written Agreement cannot be varied,
contradicted or supplemented by evidence of any prior or contemporaneous oral or
written agreements.  Moreover, this written Agreement may not be later modified
except by a further writing signed by a duly authorized officer of First Charter
and Executive.  Notwithstanding the foregoing, nothing contained herein shall
prevent or restrain in any manner First Charter from instituting an action or
claim in court, or such other forum as may be appropriate, to enforce the terms
of any ongoing, post-employment confidentiality and other obligations of
Executive set forth and/or referenced in this Agreement or any similar agreement
relating to First Charter's confidential or proprietary business information or
trade secrets. 

     28.       Notice.  Except as otherwise set forth in this Agreement,
whenever any notice is required hereunder, it shall be given in writing
addressed as follows:

> To First Charter:                                   Laura Nelson Blalock
>                                                             EVP, Human
> Resources
>                                                             First Charter
> Corporation
>                                                             P.O. Box 37937
>                                                             Charlotte, North
> Carolina 28237-7937
> 
> To Executive:                                        Robert O. Bratton
>                                                             481 Caldwell Drive
> SE
>                                                             Concord, North
> Carolina 28025

      Notice shall be deemed given and effective on the earlier of three (3)
days after the deposit in the U.S. mail of a writing addressed as above and sent
first class mail, certified, return receipt requested, or when actually
received.  Either party may change the address for notice by notifying the other
party of such change in accordance with this provision 28.

      IN WITNESS WHEREOF, the undersigned hereto set their hands and seals as of
the dates set forth below.

      Executed and presented for consideration to Executive by First Charter,
this the 1st day of February, 2005.
 

                                                                      FIRST
CHARTER CORPORATION

                                                                      By:  /s/
LAWRENCE M. KIMBROUGH      (SEAL)

                                                                      Title:
President and CEO                                

14

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Accepted and signed by Executive, this the 1st day of February, 2005.

                                                                     EXECUTIVE


                                                                     /s/ ROBERT
O. BRATTON
                                                                     Robert O.
Bratton

Sworn to and subscribed before
me this the 1st day of
February, 2005.

/s/ THOMAS M. MORTON, JR.
Notary Public

My Commission Expires:
 4-15-05

15



 

--------------------------------------------------------------------------------


 

                                                                                                                                                               
EXHIBIT A

 Optionee
Statement                                                                                      
First Charter Corporation

Exercisable as of 01/31/2005

Robert O. Bratton
481 Caldwell Drive, SE
Concord, NC  28025

 

Grant
Date

Expiration Date

Plan ID

Grant
Type

Options Granted or Transferred To

Option Price

Options/Date Transferred Out

Options Outstanding

Options Exercisable

 

12/07/1992

12/07/2002

Comp SOP

Incentive

2,112  

$5.3375

 

0

0  

Current

10/20/1993

10/20/2003

Comp SOP

Incentive

5,920  

$8.7500

 

0

0  

Current

10/24/1994

10/24/2004

Comp SOP

Incentive

4,320  

$12.2650

 

0

0  

Current

12/14/1995

12/14/2005

Comp SOP

Incentive

3,000  

$17.9167

 

3,000

3,000  

Current

12/04/1996

12/04/2006

Comp SOP

Incentive

3,360  

$17.9167

 

3,360

3,360  

Current

12/01/1997

12/01/2007

Comp SOP

Incentive

2,400  

$25.0000

 

2,400

2,400  

Current

01/29/1998

12/31/2002

Restricted

Restricted

1,951  

$0.0000

 

0

0  

Current

1/21/1999

01/21/2009

Comp SOP

Incentive

7,729  

$18.1250

 

7,729

7,729  

Current

01/21/1999

01/21/2009

Comp SOP

Non-Qualified

9,288  

$23.1250

 

0

0  

Current

01/20/2000

01/20/2010

O_2000

Incentive

19,139  

$14.5000

 

19,139

19,139  

Current

01/20/2000

01/20/2010

O_2000

Non-Qualified

652  

$14.5000

 

0

0  

Current

01/17/2001

01/17/2011

O_2000

Non-Qualified

14,080  

$15.7500

 

0

0  

Current

01/17/2001

01/17/2011

O_2000

Incentive

9,216  

$15.7500

 

9,216

9,216  

Current

01/16/2002

01/16/2012

O_2000

Non-Qualified

16,057  

$17.3700

 

2,866

2,866  

Current

01/16/2002

01/16/2012

O_2000

Incentive

5,928  

$17.3700

 

5,928

1,531  

Current

 

 

 

 

 

 

 

 

4,397 on 01/16/2006

01/15/2003

01/15/2013

O_2000

Non-Qualified

11,674  

$18.3900

 

7,355

4,319  

Current

 

 

 

 

 

 

 

 

3,036 on 01/15/2006

01/15/2003

01/15/2013

O_2000

Incentive

9,923  

$18.3900

 

9,923

0  

Current

 

 

 

 

 

 

 

 

1,284 on 01/15/2005

 

 

 

 

 

 

 

 

4,319 on 01/15/2007

 

 

 

 

 

 

 

 

4,320 on 01/15/2008

01/19/2005

01/19/2015

Comp SOP

Non-Qualified

6,656  

$23.6600

 

6,656

0  

Current

 

 

 

 

 

 

 

 

2,797 on 01/19/2006

 

 

 

 

 

 

 

 

1,929 on 01/19/2007

 

 

 

 

 

 

 

 

1,930 on 01/19/2008

01/19/2005

01/19/2015

Comp SOP

Incentive

7,333  

$23.6600

 

7,333

0  

Current

 

 

 

 

 

 

 

 

869 on 01/19/2007

 

 

 

 

 

 

 

 

868 on 01/19/2008

 

 

 

 

 

 

 

 

2,798 on 01/19/2009

 

 

 

 

 

 

 

 

2,798 on 01/19/2010

 

 

 

 

 

 

 

 

 

 

Optionee Totals

 

 

140,738

 

 

84,905

53,560

 

                     